DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-4 are allowable based upon their dependency thereof claim 1.
With regards to claim 5
The prior art does not disclose or suggest the claimed “wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum” in combination with the remaining claimed elements as set forth in claim 5.
With regards to claims 6-13 are allowable based upon their dependency thereof claim 5.
With regards to Method claim 14
The prior art does not disclose or suggest the method claimed “moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit” in combination with the remaining claimed elements as set forth in claim 14.
With regards to claims 15 & 16 are allowable based upon their dependency thereof claim 14.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki US PG. Pub. No.: US 2020/0301345 A1 discloses an image forming apparatus, having a casing, a drum unit including first and second lateral walls and first and second photosensitive drums, first and second cartridges supported by the drum unit, first and second operable members, is provided. The first operable member and the second operable member press the first developing cartridge and the second developing cartridge, respectively, in a direction from the first lateral wall toward the second lateral wall to move the first and second developing rollers from the respective contacting positions to respective separated positions. The casing includes a restrictive portion. When the drum unit is attached to the casing, the restrictive portion restricts movement of the drum unit erasable by at least one of a pressing action of the first operable member to press the first developing cartridge and a pressing action of the second operable member to press the second developing cartridge, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Abe et al. US PATENT No.: US 10,042,321 B2 discloses a drum cartridge, comprising: a photosensitive drum; and a drum frame having a first state where a developing device is attached to the drum frame, the developing device including a developing roller, and a second state where a developing cartridge is detachably attachable to the drum frame, the developing cartridge including a developing roller and a developing frame which stores toner, wherein, in the first state, a toner cartridge is detachably attachable to the developing device, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Boettcher et al. US PATENT No.: US 9,671,750 B2 discloses an imaging unit for an electrophotographic image forming device having positional control features for aligning the imaging unit in a supporting frame in the image forming device. The positional control features include on each end wall, first and second bullet noses and a stop arm positioned between the two bullet noses. The first and second bullet noses engage support or datum surfaces provided in corresponding openings in the frame. The stop arm receives a biasing force that rotates the imaging unit into its final operating position. A latching assembly is provided on one end wall to prevent the imaging unit from ejecting from the frame, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Fukamachi et al. US PATENT No.: US 9,383,720 B2 discloses a process cartridge includes a drum cartridge and a developing cartridge attachable to and detachable from the drum cartridge. The developing cartridge includes a developing roller, a pressing protrusion and an engagement protrusion. The drum cartridge includes a photosensitive drum, a locking member engageable with the engagement protrusion of the developing cartridge attached to the drum cartridge, and a pressing member disposed between the locking member and the photosensitive drum. The locking member is pivotable between a restricting position engaged with the engagement protrusion to restrict detachment of the developing cartridge from the drum cartridge and a non-restricting position disengaged from the engagement protrusion to allow detachment of the developing cartridge from the drum cartridge. The pressing member is configured to contact the pressing protrusion of the developing cartridge attached to the drum cartridge for pressing the developing cartridge toward the photosensitive drum, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Anan et al. PG. Pub. No.: US 2008/0138109 A1 discloses a process cartridge in which before use, the separation of a predetermined distance between a charging roller and a photosensitive drum can be maintained, and in use, the separation state of the charging roller can be released without increasing the burden of a user. The process cartridge includes a charging roller separation member moveable between the first position to hold the separation of the charging roller from the photosensitive drum and the second position to abut the charging roller on the photosensitive drum. One of a photosensitive member unit and a developing unit includes a hook portion holding the separation member in the first position, and the other includes a hook portion that releases the separation member from the hook portion to move the separation member to the second position when the developing unit is pivoted, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Kamimura PG. Pub. No.: US 2007/0048007 A1 discloses the drum axis of a photosensitive drum cartridge is engaged with an image forming apparatus, the developing roller axis of a developing cartridge is engaged with an engagement provided in the photosensitive drum cartridge. Then, after this, a positioning component of the developing cartridge engages with a developing cartridge engagement structure of the image forming apparatus, and the developing cartridge is thus positioned relative to the image forming apparatus. In addition, because an inhibiting device of the photosensitive drum cartridge and an inhibiting protrusion component of the developing cartridge are engaged, the photosensitive drum cartridge is positioned in the image forming apparatus via the developing cartridge. Because the developing cartridge may be positioned in the image forming apparatus without involving the photosensitive drum cartridge, the paper transport pathway space that is formed by the developing cartridge and the image forming apparatus is less likely to become disrupted, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Blaine et al. US PATENT No.: US 6,871,031 B2 discloses a novel feature of the two piece toner cartridge taught herein comprises a blocking mechanism whereby the developer unit and the photoconductor unit may be locked together and removed from the imaging device as a unitary assembly or the developing unit may be unlocked from the photoconductor unit and singly removed from the imaging device for servicing or replacement. A blocking lever is provided within the handle of the photoconductor unit which, although not being in a physical latched relationship with the developer unit, nevertheless functions as a physical obstructing barrier preventing separation of the developer unit from the photoconductor unit when the blocking lever is in the blocking position thereby allowing removable of the photoconductor unit from the imaging device with the developer unit intact. To separate the developer unit from the photoconductor unit, the blocking lever is repositioned to an unlocked position, thereby permitting the developer unit to be separated from the photoconductor unit, however is silent on first replaceable unit is mateable with the second replaceable unit in a storage position of the first replaceable unit relative to the second replaceable unit with the first imaging component spaced away from the second imaging component, wherein engagement of the first engagement member of the first replaceable unit with the second engagement member of the second replaceable unit retains the first replaceable unit in the storage position relative to the second replaceable unit with the first imaging component spaced away from the second imaging component or wherein the toner cartridge is installable on the frame of the imaging unit in the toner cartridge receiving area of the imaging unit in a storage position of the toner cartridge relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum, wherein engagement of the first engagement member of the toner cartridge with the second engagement member of the imaging unit retains the toner cartridge in the storage position relative to the imaging unit with the outer surface of the developer roll spaced away from the outer surface of the photoconductive drum or moving a first engagement member on the imaging unit into engagement with a second engagement member on the toner cartridge; and the engagement between the first engagement member on the imaging unit and the second engagement member on the toner cartridge retaining the toner cartridge in the storage position relative to the imaging unit with the developer roll of the toner cartridge spaced away from the photoconductive drum of the imaging unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852